Filed 2/25/21 P. v. Martinez CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B298512

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. BA466051)

          v.

 HECTOR MARTINEZ,

      Defendant and
 Appellant.


      APPEAL from a judgment of the Superior Court of Los
 Angeles County, David V. Herriford, Judge. Affirmed.
      Gail Harper, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                 __________________________
      In March of 2018, Marcus Brown and Luis Cabrera
purchased beer at a liquor store owned by defendant and
appellant Hector Martinez. In the course of the transaction
Brown and Cabrera offended Martinez, and a fight broke out
between the two men and Martinez and his two sons, who
were also in the store that day. Martinez stabbed Brown,
who died from the wound several hours later.
      The jury found Martinez guilty of second degree
murder (Pen. Code, § 187 [count 1]),1 and found true the
allegation that he used a deadly and dangerous weapon, a
knife, in commission of the murder (§ 12022, subd. (b)(1)).
He was sentenced to 15 years to life, plus 1 year for the
weapon enhancement. Martinez timely appealed.
      We appointed counsel. After reviewing the record,
counsel filed an opening brief asking this court to review the
record independently pursuant to People v. Wende (1979) 25
Cal.3d 436, 441 (Wende). On November 2, 2020, we advised
Martinez that he had 30 days to submit any contentions or
issues he wished us to consider.
      On December 4, 2020, Martinez filed a supplemental
brief contending that the key witness for the prosecution lied
and that defense counsel “failed to get evidence and or video
‘proof’ that was readily available” to disprove the witness’s
statements.2 He did not otherwise identify the evidence he

     1 All further statutory references are to the Penal Code
unless otherwise indicated.

     2   We accepted the late-filed brief.




                                2
contends trial counsel could have obtained and offered, nor
did he specify how such purported evidence would have
made a more favorable outcome reasonably probable.
(Strickland v. Washington (1984) 466 U.S. 668, 693 [to
establish ineffective assistance of counsel defendant must
demonstrate prejudice]; People v. Mendoza Tello (1997) 15
Cal.4th 264, 266–267 [where the record on appeal sheds no
light on why counsel failed to act in the manner challenged,
an ineffective assistance claim must be rejected, and such a
claim is more appropriately decided in a habeas corpus
proceeding].) Martinez expressed regret for his actions and
explained that he was not initially truthful with the police
about what happened in the store because he panicked.
      We have examined the entire record. We are satisfied
no arguable issues exist and that Martinez’s appellate
counsel has fully satisfied her responsibilities under Wende.
(Smith v. Robbins (2000) 528 U.S. 259, 279–284; Wende,
supra, 25 Cal.3d at p. 441.)
      The judgment is affirmed.



           MOOR, J.

     We concur:




           RUBIN, P. J.                BAKER, J.




                              3